DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 1: 10,784,855 and US Patent 2: 10,790,815 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of fabricating at least one N-type metal oxide semiconductor field effect transistor (NMOSFET) comprising: “the electrical configuration fabricated such that the electrical configuration during operation is at least to control the at least one NMOSFET to either an OFF state or an ON state, the electrical configuration further fabricated such that the electrical configuration during operation is at least to electrically bias the body at least in a portion of the OFF state of the at least one NMOSFET to have a direct current (DC) [[DC]] voltage level substantially more negative than a lowest voltage level of the following: ground, a DC 
	Regarding claim 22, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a device comprising: “wherein the electrical configuration is at least further to electrically bias the body of
he at least one NMOSFET at least in a portion of the OFF state of the at least one NUOSFET to a direct current (DC) [[DC ]]voltage level substantially more negative than at least one of the following: ground, [[the]]a DC voltage level of the source, and [[the]]a DC voltage level of the drain” in combination of all of the limitations of claim 22. Claims 23-42 include all of the limitations of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818